     Case 2:16-cv-02895-JAD-VCF Document 58
                                         57 Filed 08/21/20
                                                  08/19/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     rriether@wrightlegal.net
 5   Attorneys for Plaintiff, Deutsche Bank National Trust Company, As Trustee for Securitized Asset
     Backed Receivables LLC Trust 2006-WM4
 6
 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8
 9   DEUTSCHE BANK NATIONAL TRUST                        Case No.: 2:16-cv-02895-JAD-VCF
     COMPANY, as Trustee for SECURITIZED
10   ASSET BACKED RECEIVABLES LLC
11   TRUST 2006-WM4,                                     AMENDED STIPULATION AND
                                                         ORDER TO DISMISS
12                  Plaintiff,
13          vs.                                                  ECF No. 57
14
     BFP INVESTMENTS 2, LLC, a Nevada
15   Limited Liability Company; HILLSIDE VIEW
     HOMEOWNERS ASSOCIATION, INC., a
16   Nevada Non-Profit Corporation; and NEVADA
17   ASSOCIATION SERVICES, INC., a Nevada
     corporation,
18
                    Defendants.
19
20
            IT IS HEREBY STIPULATED by Plaintiff, Deutsche Bank National Trust Company,
21
     As Trustee for Securitized Asset Backed Receivables LLC Trust 2006-WM4 (“Deutsche Bank),
22
23   by and through its attorney, Robert A. Riether, Esq., of the law firm of Wright, Finlay & Zak,

24   LLP; Defendant, BFP Investments 2, LLC (“BFP”), by and through their counsel of record,
25
     Karen L. Hanks, Esq. of the law firm Kim Gilbert Ebron; and Defendant, Hillside View
26
     Homeowners Association, Inc. (“HOA”), by and through its counsel of record, David T. Ochoa,
27
28   Esq., of the law firm of Lipson Neilson, P.C. (collectively, the “Parties”) and hereby stipulate as




                                                 Page 1 of 2
     Case 2:16-cv-02895-JAD-VCF Document 58
                                         57 Filed 08/21/20
                                                  08/19/20 Page 2 of 2



     follows:
 1
 2          IT IS HEREBY STIPULATED that all claims between the Parties are hereby dismissed

 3   with prejudice, with each party to bear its own attorney fees and costs.
 4
            IT IS SO STIPULATED.
 5
     DATED this 19th day of August, 2020.              DATED this 19th day of August, 2020.
 6
 7   WRIGHT, FINLAY, & ZAK, LLP                        KIM GILBERT EBRON

 8   /s/ Robert A. Riether                             /s/ Karen L. Hanks
     Robert A. Riether, Esq.                           Karen L. Hanks, Esq.
 9   Nevada Bar No. 12076                              Nevada Bar No. 9578
10   7785 W. Sahara Avenue, Suite 200                  7625 Dean Martin Drive, Suite 110
     Las Vegas, Nevada 89117                           Las Vegas, NV 89139
11   Attorney for Plaintiff/Counter-Defendant,         Attorneys for Defendant/Counter/Cross-
     Deutsche Bank National Trust Company, as          Claimant, BFP Investments 2, LLC
12
     Trustee for Securitized Asset Backed
13   Receivables LLC Trust 2006-WM4

14   DATED this 19th day of August, 2020.
15
     LIPSON NEILSON, P.C.
16
     /s/ David T. Ochoa
17   Kaleb D. Anderson, Esq.
18   Nevada Bar No. 7582
     David T. Ochoa, Esq.
19   Nevada Bar No. 10414
     9900 Covington Cross Dr. Suite 120
20   Las Vegas, Nevada 89144
21   Attorneys for Defendant, Hillside View
     Homeowners Association
22
23                                               ORDER
24
            IT  IS SO
             Based   onORDERED.
                        the stipulation [ECF No. 57] between Deutsche Bank National Trust
25    Company, BFP Investments 2, LLC, and Hillside View Homeowners Association, Inc., and
     DATED    thiscause
      with good    __ day of August,
                        appearing, IT 2020.
                                      IS HEREBY ORDERED that all claims by and between them
26
      are DISMISSED with prejudice, each side toUNITED      STATES
                                                   bear its own       DISTRICT
                                                                fees and         JUDGE
                                                                         costs. This stipulation
27    leaves only Deutsche Bank's claims against Nevada Association Services, Inc. Deutsche
      Bank has until August 31, 2020, to dismiss its claims against Nevada Association
28    Services, Inc. or notify the court how it intends to proceed with those claims.
                                                             _______________________________
                                                             U.S. District Judge Jennifer A. Dorsey
                                                 Page 2 of 2 Dated: August 21, 2020
